EXHIBIT 10.2

EXECUTION VERSION
CALPINE CORPORATION
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”) is hereby entered into as of December 18, 2015
(the “Effective Date”), by and between Calpine Corporation (the “Company”) and
Jack Fusco (“Executive”) (hereinafter collectively referred to as “the
parties”).
W I T N E S S E T H :
WHEREAS, the Executive currently serves as Executive Chairman of the Company
pursuant to that certain Employment Agreement, dated as of August 10, 2008, as
amended on December 21, 2012, and further amended as of February 28, 2013, by
and between the Company and the Executive (the “Predecessor Employment
Agreement”); and
WHEREAS, the Executive and the Company mutually desire to amend and restate the
Predecessor Employment Agreement and, in connection therewith, provide for the
continued services and employment of the Executive by the Company on the terms
and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
1.
Term. The term of this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the earlier of May 30, 2016 or the date of the 2016 annual meeting
of Company shareholders (the “Employment Term”). (The “Extended Term” and the
“Transition Term” end on December 31, 2015.)

2.
Employment. During the Employment Term:

(a)
Executive shall continue to be employed as Executive Chairman of the Company,
and shall continue to serve as a member of the board of directors of the Company
(the “Board”). At the time of Executive’s termination of employment with the
Company for any reason, Executive shall resign from the Board if requested to do
so by the Company.

(b)
Executive shall report directly to the Board. Executive’s duties and
responsibilities as Executive Chairman shall include (i) coaching and developing
the President and Chief Executive Officer of the Company, (ii) participating in
the development and communication of the Company’s long-term strategic plan,
(iii) providing industry leadership as spokesman for power generation and public
policy, and (iv) such other responsibilities as assigned by the Board from time
to time. Unless otherwise consented to by Executive, Executive’s principal place
of employment shall be at the Company’s headquarters in Houston, Texas.




 
 
 




--------------------------------------------------------------------------------






3.
Annual Compensation.

(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $669,500 per annum or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives.



(b)
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, Executive shall be eligible to receive a target annual cash
bonus of 100% of the Base Salary (the “Target Bonus”) with the opportunity to
receive a maximum annual cash bonus of 200% of the Base Salary, as recommended
and approved by the Compensation Committee of the Board (the “Committee”), if
the Company and Executive, as applicable, achieve reasonable performance targets
set by the Committee in consultation with Executive. (Such annual cash bonus is
referred to as “Incentive Compensation”.) Incentive Compensation shall be paid
(i) in accordance with, and subject to those terms and conditions of, the
Company’s annual incentive compensation plan which are administrative or, which
are required for compliance with Section 162(m) of the Internal Revenue Code of
1986 (the “Code”); provided that nothing in the Company’s plan shall apply
adversely with respect to Executive to the extent inconsistent with the express
terms of this Agreement; and (ii) in no event later than the 15th day of the
third month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved.
Executive shall be required to repay any after-tax portion of Incentive
Compensation received in respect of any year in which Executive commits a
willful (as defined in the last sentence of Section 6(c)) and intentional act
which directly results in a material restatement of the Company’s earnings. The
Company shall have three years from the date on which such Incentive
Compensation is paid to seek such clawback.

Provided Executive remains employed through the Employment Term, Executive shall
receive a pro rata portion of his Incentive Compensation award for 2016 based on
actual achievement of performance goals as of the end of the 2016 fiscal year,
payable in a manner consistent with that of other senior executives of the
Company.


4.
Long Term Equity Incentive Awards. Executive shall be entitled to certain
equity-based awards as set forth below, provided that Executive must be employed
with the Company on the applicable grant date. All such awards shall be granted
pursuant to the Calpine Corporation 2008 Equity Incentive Plan and any successor
plan (collectively, the “Plan”) and individual award agreements.

(a)
For the avoidance of doubt, the restricted stock granted to the Executive in
December 2012, February 2013, February 2014 and May 2015 shall fully vest on
December 31, 2015 in accordance with the terms of the applicable award agreement
and the Predecessor Employment Agreement. Copies of the Corrected Restricted
Stock Agreement granted to Executive in February 2014 and the Corrected
Restricted Stock Agreement granted to Executive in May 2015 have been attached
as Exhibit B to this Agreement.

(b)
For the avoidance of doubt, the performance share units granted to the Executive
under the Plan in February 2013 and February 2014 shall, as of December 31,
2015, no longer be subject to any employment requirements and shall be settled
on their original payment dates in cash in accordance with the terms of the
applicable award agreement and the Predecessor Employment Agreement.


 
2
 




--------------------------------------------------------------------------------






(c)
February 2016 Grant. In February 2016, the Company shall grant to Executive
restricted stock in a quantity to be determined on the same basis as the annual
restricted stock grants made to other senior executives of the Company (i.e., a
grant of restricted stock worth at least $150,000), provided Executive is
employed by the Company on the date of grant. Such restricted stock shall vest
on the last day of the Employment Term, provided Executive is employed by the
Company on such date.

5.
Other Benefits.

(a)
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to employees generally, including, without
limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to senior executive officers of the
Company generally.

(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to senior executives of the Company including, but
not limited to, the Company’s deferred compensation plans and any supplemental
retirement, deferred compensation, supplemental medical or life insurance or
other bonus or incentive compensation plans. No additional compensation provided
under any of such plans shall be deemed to modify or otherwise affect the terms
of this Agreement or any of Executive’s entitlements hereunder.

(c)
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company to its senior executives, and shall also be entitled to the following:
(i) a Company-provided life insurance policy providing a death benefit of no
less than is provided under such policy as of the Effective Date; (ii) long term
disability benefits no less favorable than those provided as of the Effective
Date; provided that no compensation limitation shall apply to such long term
disability benefits; and (iii) reimbursement for reasonable financial and tax
counseling services.

(d)
Participation in Company Plans. Notwithstanding anything to the contrary herein,
Executive shall participate in the Company’s employee benefit and perquisite
plans, programs, policies and arrangements on a basis that is no less favorable
than that applicable to any other participant in such plans, programs, policies
and arrangements.

(e)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder.

(f)
Office and Facilities. During the Employment Term Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company, which facilities shall be adequate for the performance of
Executive’s duties hereunder.


 
3
 




--------------------------------------------------------------------------------






(g)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:

(i)
Executive shall be entitled to 30 days of vacation per year in accordance with
the vacation policies of the Company as in effect from time to time; vacation
must be taken at such time or times as approved by the Board; and

(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below.

(a)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or is reasonably expected to last for a
continuous period of not less than twelve (12) months, Executive is unable to
perform the core functions of Executive’s position (with or without reasonable
accommodation) for a period of six consecutive months or more, or is receiving
income replacement benefits, for a period of six consecutive months or more
under an accident and health plan covering employees of the Company. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives. If any question shall arise as to whether, during any period
Executive is disabled so as to be unable to perform the core functions of
Executive’s then existing position with or without reasonable accommodation,
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company, to
whom Executive or Executive’s guardian has no reasonable objection, as to
whether Executive is so disabled and how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. Executive shall cooperate with any reasonable request
of the physician in connection with such certification. If such question shall
arise and Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on Executive. Nothing in this
Section 6(a) shall be construed to waive Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1933, 29 U.S.C. ss.2601 et seq. and the Americans With Disabilities Act, 424
S.C. ss.12101 et seq.

(b)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.

(c)
Cause. The Company may terminate Executive’s employment for “Cause,” effective
as of the date of the Notice of Termination (as defined in Section 7 below).
“Cause” shall mean, for purposes of this Agreement: (a) Executive’s act of
fraud, dishonesty, misappropriation, or embezzlement with respect to the
Company; (b) Executive’s conviction of, or plea of guilty or no contest to, any
felony; (c) Executive’s violation of the Company’s drug policy or
anti-harassment policy; (d) Executive’s admission of liability of, or finding by
a court or the US Securities and Exchange Commission (or a similar agency of any
applicable state) of liability for, the violation of any “Securities Laws” (as
hereinafter defined) (excluding any technical violations of the Securities Laws
which are not criminal in nature). As used herein, the term “Securities Laws”
means any Federal or state law, rule or regulation


 
4
 




--------------------------------------------------------------------------------






governing the issuance or exchange of securities, including without limitation
the Securities Act of 1933, the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder; (e) Executive’s failure after reasonable
prior written notice from the Company to comply with any valid and legal
directive of the Board that is not remedied within thirty (30) days of Executive
being provided written notice thereof from the Company or Executive’s willful
gross negligence in performance, or willful non-performance, of any of
Executive’s duties and responsibilities with respect to the Company that is not
remedied within thirty (30) days of Executive being provided written notice
thereof from the Company; or (f) other than as provided in clauses (a) through
(e) above, Executive’s material breach of any material provision of this
Agreement that is not remedied within thirty (30) days of Executive being
provided written notice thereof. Executive shall not have acted, and shall not
be deemed for purposes of this Agreement to have acted, in a “willful” manner if
Executive acted, or failed to act, in a manner that he believed in good faith to
be in, or not opposed to, the best interests of the Company.
(d)
Without Cause. The Company may terminate Executive’s employment without Cause.
The Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) not less than sixty (60) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such sixty-day notice period.

(e)
Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined in Section 7 below) not less than sixty (60) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such sixty-day notice period. For purposes of this Agreement,
“Good Reason” means any of the following, in each case only if it occurs when
Executive is employed by the Company and then only if not consented to by
Executive in writing: (a) assignment of a position that is of a lesser rank than
held by Executive prior to the assignment; (b) a diminution of Executive’s
duties or responsibilities; (c) the assignment of duties inconsistent with
Executive’s title or responsibilities; (d) failure to cause a successor to the
Company’s business or substantially all of the Company’s assets to assume this
Agreement; (e) a material reduction in such Executive’s base salary or target
bonus opportunity (including an adverse change in performance criteria or a
decrease in ultimate target bonus opportunity); or (f) any change of more than
thirty (30) miles in the location of the principal place of employment of such
Executive immediately prior to the effective date of such change. For purposes
of this definition, none of the actions described in clauses (a), (b) and (c)
above shall constitute “Good Reason” with respect to Executive if it was an
isolated and inadvertent action not taken in bad faith by the Company and if it
is remedied by the Company within thirty (30) days after receipt of written
notice thereof given by Executive (or, if the matter is not capable of remedy
within thirty (30) days, then within a reasonable period of time following such
thirty (30) day period, provided that the Company has commenced such remedy
within said thirty (30) day period); provided that “Good Reason” shall cease to
exist for any action described in clauses (a) through (f) above on the sixtieth
(60th) day following the later of the occurrence of such action or Executive’s
knowledge thereof, unless such Executive has given the Company written notice
thereof prior to such date.

(f)
Without Good Reason. Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than sixty (60) days prior to


 
5
 




--------------------------------------------------------------------------------






the termination of Executive’s employment and the Company shall have the option
of terminating Executive’s duties and responsibilities prior to the expiration
of such sixty-day notice period.
7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).

8.
Compensation and Treatment of Long Term Equity Incentive Awards Upon
Termination. Upon termination of Executive’s employment during the Employment
Term, Executive shall be entitled to the benefits and treatment of any
outstanding long term equity incentive awards described in Section 8. The
benefits described in this Section 8 shall be in lieu of and not in addition to
any benefits Executive may become entitled to under any of the Company’s
severance plans or policies as in effect from time to time. For the avoidance of
doubt, Executive shall not be eligible to participate in the Calpine Corporation
Change in Control and Severance Benefits Plan.

(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

(i)
any accrued and unpaid Base Salary;

(ii)
any Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date. Executive’s Incentive Compensation award
for 2015 shall be deemed earned as of December 31, 2015, provided Executive is
employed on such date, and shall be calculated and payable in a manner
consistent with that of other senior executives of the Company;

(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date; and

(iv)
any accrued and unpaid vacation pay;

(the foregoing items in Sections 8(a)(i) through 8(a)(iv) being collectively
referred to as the “Accrued Compensation”).
If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, all of Executive’s unvested equity awards shall be
forfeited as of the date of termination.
(b)
Termination by the Company for Disability or by Reason of Death. If Executive’s
employment is terminated by the Company for Disability, the Company shall pay
Executive (or, if Executive’s employment is terminated by reason of Executive’s
death, Executive’s beneficiaries or estate):

(i)
the Accrued Compensation;


 
6
 




--------------------------------------------------------------------------------






(ii)
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on the Company’s actual
performance for such year relative to the target performance goals applicable to
Executive and shall be paid at the time it would otherwise have become payable;

(iii)
the Company shall provide Executive (or, if Executive’s employment is terminated
by reason of Executive’s death, Executive’s dependents) with continued coverage
under any health, medical, dental, vision or life insurance program or policy in
which Executive was eligible to participate as of the time of Executive’s
employment termination for the remainder of the Employment Term on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect for executive officers of
the Company immediately prior to such termination, which coverage shall become
secondary to any coverage provided to Executive by a subsequent employer and to
any Medicare coverage for which Executive becomes eligible; and

(iv)
Treatment of Equity:

(A)
Executive’s unvested restricted stock awards shall vest immediately as of the
date of termination;

(B)
Any employment requirements with respect to Executive’s performance shares shall
lapse as of the date of termination and shall be settled within ten (10) days of
the date of termination in cash, based on performance at 100% of target level.

(c)
Termination by the Company Without Cause or by Executive for Good Reason Other
Than in Connection with a Potential Change in Control or a Change in Control. If
Executive’s employment by the Company shall be terminated by the Company without
Cause or by Executive for Good Reason, in each case other than in the
circumstances described in Section 8(d), then, subject to Section 15(e) of this
Agreement, Executive shall be entitled to the benefits provided in this Section
8(c):

(i)
the Company shall pay to Executive the Accrued Compensation;

(ii)
the Company shall pay to Executive an amount equal to the Incentive Compensation
that Executive would have been entitled to receive in respect of the fiscal year
in which Executive’s termination date occurs, had Executive continued in
employment until the end of such fiscal year, which amount, determined based on
the Company’s actual performance for such year relative to the performance goals
applicable to Executive, shall be multiplied by a fraction (A) the numerator of
which is the number of days in such fiscal year through termination date and (B)
the denominator of which is 365 (the “Pro-Rata Bonus”);

(iii)
the Company shall pay to Executive as severance pay and in lieu of any further
Base Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within seventy (70) days following such termination (subject to Section
10), equal to two (2) times the sum of (A) Executive’s highest Base Salary in
the three (3) years preceding Executive’s date of termination and (B) the Target
Bonus with respect to the year of termination;


 
7
 




--------------------------------------------------------------------------------






(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment termination
for two (2) years following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect for executive officers of the Company
immediately prior to such termination, which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible;

(v)
outplacement services at the Company’s expense for a period of twenty-four (24)
months following Executive’s date of termination; and

(vi)
Treatment of Equity:

(A)
Executive’s unvested restricted stock awards shall vest immediately as of the
date of termination; and

(B)
Executive’s performance awards that are subject to employment requirements shall
no longer be subject to such requirements and such performance awards shall be
settled on their original payment dates in cash, based on actual performance
during the relevant performance period and subject to Executive’s compliance
with Sections 11 and 12 of this Agreement through the original payment dates.

(d)
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If Executive’s employment by the Company shall be
terminated by the Company without Cause or by Executive for Good Reason within
twenty-four (24) months following a Change in Control or within six (6) months
following a Potential Change in Control provided a Change in Control occurs
within nine (9) months following the Potential Change in Control, then in lieu
of the amounts due under Section 8(c) above, Executive shall be entitled to the
benefits provided in this Section 8(d).

(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall pay Executive any Pro-Rata Bonus;

(iii)
the Company shall pay Executive as severance pay and in lieu of any further Base
Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within seventy (70) days following such termination (subject to Section
10), equal to three (3) times the sum of (A) Executive’s highest Base Salary in
the three (3) years preceding Executive’s date of termination and (B) the Target
Bonus with respect to the year of termination, or the year of the Change in
Control, if higher; and

(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment termination
for three (3) years following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect for executive officers of the Company
immediately prior to such termination, which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer; and


 
8
 




--------------------------------------------------------------------------------






(v)
outplacement services at the Company’s expense for a period of thirty-six (36)
months following Executive’s date of termination.

(e)
Completion of the Employment Term. Upon expiration of the Employment Term,
provided that Executive is employed until the expiration of the Employment Term,
any outstanding long term equity incentive awards (other than the awards
described in Section 4(a) of this Agreement) shall be treated as follows:

(i)
Restricted stock awards shall immediately vest as of the expiration of the
Employment Term; and

(ii)
Performance awards shall no longer be subject to continued service conditions
and shall be settled on their original payment dates in cash, based on actual
performance during the relevant performance period and subject to Executive’s
compliance with Sections 11 and 12 of this Agreement through the original
payment dates.

(f)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(c)(iv) or 8(d)(iv)above, no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

(g)
Gross Ups. Notwithstanding anything in this Agreement to the contrary, Executive
will not be entitled to a 280G gross-up payment or a Section 409A gross-up
payment following the date hereof. If upon a termination following the date
hereof any of the Total 280G Payments (as defined below) will be subject to the
excise tax, then, to the extent necessary to make such portion of the Total 280G
Payments not subject to the excise tax (and after taking into account any
reduction in the Total 280G Payments provided by reason of Section 280G of the
Code under any other plan, arrangement or agreement), the portion of the Total
280G Payments that do not constitute deferred compensation within the meaning of
Section 409A shall first be reduced (if necessary, to zero), and all other Total
280G Payments shall thereafter be reduced (if necessary, to zero) with cash
payments being reduced before non-cash payments, and payments to be paid last
being reduced first, but only if (i) the net amount of such Total 280G Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total 280G Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total 280G Payments) is greater than or equal to (ii) the net
amount of such Total 280G Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total 280G
Payments and the amount of excise tax to which Executive would be subject in
respect of such unreduced Total 280G Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total 280G Payments). “Total 280G Payments” shall mean any of the
payments or benefits, including severance, received or to be received by
Executive (including without limitation any payment or benefits received in
connection with a Change in Control or Executive’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments and benefits, being hereinafter
referred to as the “Total 280G Payments”).

9.
Change in Control.


 
9
 




--------------------------------------------------------------------------------






(a)
Upon a Change in Control:

(i)
Executive’s unvested restricted stock awards shall immediately vest; and

(ii)
Any employment requirements with respect to Executive’s performance shares shall
lapse as of the date of the Change in Control and such performance shares shall
be settled in accordance with the terms of Executive’s performance share unit
award agreement(s).

(b)
“Change in Control” means and shall be deemed to have occurred upon the first of
the following events to occur:

(i)
any person, entity or “group” (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of a majority
of either the then-outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

(ii)
individuals who, as of the Effective Date, constitute the Board of Directors (as
of such date, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company) shall be, for purposes of this clause (ii), considered as though such
person were a member of the Incumbent Board; or

(iii)
the consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than fifty percent (50%) of
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity’s
then-outstanding voting securities, or approval by the stockholders of the
Company of a liquidation or dissolution of the Company or consummation of the
sale of all or substantially all of the assets of the Company (determined on a
consolidated basis).

(c)
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


 
10
 




--------------------------------------------------------------------------------






(d)
A “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following shall have occurred:

(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; or

(ii)
the Company or any person, entity or “group” (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control; or

(iii)
the acquisition (other than from the Company) by any person, entity or “group”
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but
excluding, for this purpose, the Company or its subsidiaries, or any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifteen percent
(15%) or more of either the then-outstanding shares of common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

(iv)
the Committee adopts a resolution to the effect that a Potential Change in
Control has occurred.

10.
Section 409A.

(a)
To the extent applicable, it is intended that this Agreement comply with the
provisions of Code Section 409A and this Agreement will be administered and
interpreted in a manner consistent with this intent. Notwithstanding anything
contained herein to the contrary, for all purposes of this Agreement, Executive
shall not be deemed to have had a termination of employment unless Executive has
incurred a separation from service from the Company within the meaning of Code
Section 409A and, to the extent required to avoid accelerated taxation and/or
tax penalties under Code Section 409A, payments under this Agreement that would
otherwise be payable during the six-month period after the date of termination
shall instead be paid on the first business day after the expiration of such
six-month period. In addition, for purposes of this Agreement, each amount to be
paid and each installment payment shall be construed as a separate identified
payment for purposes of Code Section 409A. With respect to expenses eligible for
reimbursement under the terms of this Agreement, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year and (ii) any reimbursements
of such expenses shall be made no later than the end of the calendar year
following the calendar year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Code Section 409A.

11.
Proprietary Information and Records.

(a)
“Proprietary Information” means confidential or proprietary information,
knowledge or data concerning (1) the businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how of the Company
and its affiliates (the “Group”), (2) any other matter relating to the Group,
(3) any matter relating to clients of the Group


 
11
 




--------------------------------------------------------------------------------






or other third parties having relationships with the Group and (4) any
confidential information from which the Group derives business advantage or
economic value. Proprietary Information includes (A) the names, addresses, phone
numbers and buying habits and preferences and other information concerning
clients and prospective clients of the Group, and (B) information and materials
concerning the personal affairs of employees of the Group. In addition,
Proprietary Information may include information furnished to Executive orally or
in writing (whatever the form or storage medium) or gathered by inspection, in
each case before or after the date of this Agreement. Proprietary Information
does not include information (X) that was or becomes generally available to
Executive on a non-confidential basis, if the source of this information was not
reasonably known to Executive to be bound by a duty of confidentiality, (Y) that
was or becomes generally available to the public, other than as a result of a
disclosure by Executive, directly or indirectly, or (Z) that Executive can
establish was independently developed by Executive without reference to
Proprietary Information.
(b)
Executive acknowledges that he will obtain or create Proprietary Information in
the course of Executive’s involvement in the Group’s activities and may already
have Proprietary Information. Executive agrees that the Proprietary Information
is the exclusive property of the Group. In addition, nothing in this Agreement
will operate to weaken or waive any rights the Group may have under statutory or
common law, or any other agreement, to the prohibition of unfair competition or
the protection of trade secrets, confidential business information and other
confidential information.

(c)
Executive will use and disclose Proprietary Information only for the Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the Group.

(d)
After the termination of Executive’s employment, Executive will not use or
disclose any Proprietary Information for any purpose. For the avoidance of
doubt, but without limitation of the foregoing, after termination of Executive’s
employment, Executive will not directly or indirectly use Proprietary
Information from which the Group derives business advantage or economic benefit
to solicit, impair or interfere with, or attempt to solicit, impair or interfere
with, any person or entity, who, at the time of the termination of Executive’s
employment, is then a customer, vendor or business relationship of the Group (or
who Executive knew was a potential customer, vendor or business relationship of
the Company within the six months prior to the termination of Executive’s
Employment).

(e)
Within five (5) business days following the termination of Executive’s
employment hereunder, Executive will on request return to the Company all
written Proprietary Information that has been provided to Executive and
Executive will destroy all copies of any analyses, compilations, studies or
other documents prepared by Executive or for Executive’s use containing or
reflecting any Proprietary Information (provided that Executive may retain a
copy of his contacts list and the contents thereof).

12.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.

(a)
Covenant Not to Solicit. During the Employment Term and for period of twelve
(12) months after termination of Executive’s employment, Executive will not
directly or indirectly, (i) solicit or attempt to solicit anyone who, at the
time of the termination of Executive’s employment, is then an employee of the
Group (or who was an employee of the Group within the six months prior to the
termination of Executive’s Employment) to resign from the Group or to apply for
or accept employment with any company or other enterprise, (ii) solicit any
Customer to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company, (iii) transact business with
any Customer that would cause Executive to be a Competitive Enterprise, or (iv)
interfere with or damage


 
12
 




--------------------------------------------------------------------------------






any relationship between the Group and a Customer. For purposes of this
Agreement, (i) a “Customer” means any customer of the Group or prospective
customer of the Group contacted and materially and specifically pursued during
Executive’s employment by the Group to whom Executive provided services, or for
whom Executive transacted business, or whose identity became known to Executive
in connection with Executive ‘s relationship or employment with the Group, and
(ii) “Solicit” means any communication of any kind, regardless of who initiates
it, that in any invites, advises, encourages or requests any person to take or
refrain from taking any action. The provisions of this Section 12(a) shall not
apply following a Change in Control.
(b)
Covenant Not to Compete. During the Employment Term and for a period of twelve
(12) months thereafter, Executive shall not directly or indirectly manage,
operate, participate in, be employed by, perform consulting services for, or
otherwise be connected with any Competitive Enterprise; nor shall Executive
receive compensation from any other company or business during the time
Executive is employed with the Company unless the arrangement giving rise to
such compensation has been (i) disclosed to and approved by the Board in advance
or (ii) is otherwise permitted by the terms of this Agreement. Executive may
invest in any Competitive Enterprise, provided that Executive does not own more
than five (5) percent of the voting securities of any such entity at any time.
The provisions on this Section 12(b) and the other provisions of this Section 12
shall not apply following a Change in Control.

(c)
Nondisparagement. During and after Executive’s employment with the Company, the
parties mutually covenant and agree that neither will directly or indirectly
disparage the other, or make or solicit any comments, statements, or the like to
any clients, competitors, suppliers, employees or former employees of the
Company, the press, other media, or others that may be considered derogatory or
detrimental to the good name or business reputation of the other party. Nothing
herein shall be deemed to constrain either party’s cooperation in any Board
authorized investigation or governmental action, or to prohibit competition
otherwise permitted hereunder. In the event of Executive’s termination or the
non-renewal of this Agreement, Executive and Company shall agree on any press
release relating to such termination or non-renewal and the Company and
Executive shall not publicly discuss or comment on Executive’s termination or
non-renewal in any manner other than as mutually agreed in the press release.

(d)
Cooperation in Any Investigations and Litigation. For a period of no more than
one year after termination of employment, Executive agrees that Executive will
reasonably cooperate with the Company, and its counsel, in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which Executive was involved or of which Executive has knowledge as a
result of Executive’s service with the Company by providing truthful
information. The Company agrees promptly to reimburse Executive for reasonable
expenses reasonably incurred by Executive, together with hourly charges at the
rate of $1,000 per hour, in connection with Executive’s cooperation pursuant to
this Section 12(d). Nothing herein shall require Executive to devote more than
six (6) hours per week or four (4) days per month of time to such matters, to
travel material distances in connection therewith or to take any action that
would materially interfere with Executives duties for a subsequent recipient of
his services. Executive agrees that, in the event Executive is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) which in any way
relates to Executive’s employment by the Company, Executive will, to the extent
not legally prohibited from doing so, give prompt notice of such request to the
Chief Legal Officer of the Company so that the Company may contest the right


 
13
 




--------------------------------------------------------------------------------






of the requesting person or entity to such disclosure before making such
disclosure. Nothing in this provision shall require Executive to violate
Executive’s obligation to comply with valid legal process.
(e)
Work Product. Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Group, actual or
anticipated, or to any actual or anticipated research and development conducted
in connection with the business of the Group, and all existing or future
products or services, which are conceived, developed or made by Executive (alone
or with others) during the term of this Agreement for the Group (“Work Product”)
belong to the Company. Executive will reasonably cooperate fully, without cost
to Executive, in the establishment and maintenance of all rights of the Group in
such Work Product. The provisions of this Section 12(e) will survive termination
of this Agreement indefinitely to the extent necessary to require actions to be
taken by Executive after the termination of this Agreement with respect to Work
Product created during the term of this Agreement.

(f)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(g)
Survive. Executive’s obligations under this Section 12 shall survive, in
accordance with its terms, the termination of the Employment Term.

13.
Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 11 or 12 hereof.

14.
Representations and Warranties by Executive. Executive represents and warrants
to the Company that the execution and delivery by Executive of this Agreement do
not, and the performance by Executive of Executive’s obligations hereunder will
not, with or without the giving of notice or the passage of time, or both: (a)
violate any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to Executive; or (b) conflict with, result in the
breach of any provisions of or the termination of, or constitute a default
under, any agreement to which Executive is a party or by which Executive is or
may be bound.

15.
Miscellaneous.

(a)
Successors and Assigns.

(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or


 
14
 




--------------------------------------------------------------------------------






otherwise) to all or substantially all of the business and/or assets of the
Company. The term “the Company” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

(b)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in this Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chairman of the Compensation Committee
of the Board and a copy to Henrik Patel, Esq., White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036. All notices to Executive shall be delivered to
him at the address on record with the Company with a copy to Kenneth A. Raskin,
Esq., King & Spalding LLP, 1185 Avenue of the Americas, New York, NY 10036. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.

(c)
Indemnification, D&O Coverage. The Company shall indemnify Executive, to the
fullest extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by Executive, including the cost and expenses of
legal counsel, in connection with any action, suit or proceeding to which
Executive may be made a party by reason of Executive being or having been an
officer, director, or employee of the Company or any of its subsidiaries or
affiliates (“Proceeding”). Such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee, agent,
manager, trustee, consultant or representative of the Company and shall inure to
the benefit of his heirs, executors and administrators. Executive shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges)
reasonably incurred by him in connection with any such Proceeding, any such
advancement to be made within 15 days after Executive gives written notice,
supported by reasonable documentation, requesting such advancement. Such notice
shall include an undertaking by Executive to repay the amounts advanced to the
extent that he is ultimately determined not to be entitled to indemnification
against such costs and expenses. Nothing in this Agreement or elsewhere shall
operate to limit or extinguish any right to indemnification, advancement of
expenses, or contribution that Executive would otherwise have (including,
without limitation, by agreement or under applicable law). Executive shall be
covered during the Employment Term and thereafter for as long as any executive
is covered (but in no event for less than six (6) years) by officer and director
liability insurance, in amounts and on terms no less favorable than those in
effect on the Effective Date, which insurance shall be paid by the Company.

(d)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to


 
15
 




--------------------------------------------------------------------------------






Executive hereunder. The Company, in its sole and absolute discretion, shall
make all determinations as to whether it is obligated to withhold any taxes
hereunder and the amount hereof.
(e)
Release of Claims. The termination benefits described in Section 8(c) of this
Agreement shall be paid on the sixtieth (60th) day following termination of
employment; provided, however, that Executive shall have delivered to the
Company and not revoked a signed release of claims in the form of Exhibit A
hereto and any applicable revocation period shall have expired within sixty (60)
days following Executive’s termination date; provided further, that Executive
shall not be required to release any rights Executive may have to be indemnified
by the Company under Section 15(c) of this Agreement.

(f)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

(g)
Attorneys’ Fees and Professional Fees. The Company shall pay all reasonable
legal and consulting fees and related expenses, up to a maximum amount of
$35,000, incurred by Executive in connection with the negotiation of this
Agreement. Executive acknowledges that he has had the opportunity to consult
with legal counsel of his choice in connection with the drafting, negotiation
and execution of this Agreement and related employment arrangements. The Company
shall pay, at least monthly, all costs and expenses, including without
limitation attorneys’ fees and disbursements, of the Company and Executive in
connection with any legal proceeding or other action, whether or not instituted
by the Company or the Executive, relating to the enforcement of any of the
provisions of this Agreement, or the obtaining of money damages for the breach
thereof; provided that, if the Company prevails (as affirmatively determined by
the judge or other decision maker presiding over the proceeding) on each and
every material issue, then the Executive shall pay his own costs and expenses
and promptly (and in no event more than 60 days after demand therefor by the
Company) return to the Company any amounts previously paid by the Company under
this sentence.

(h)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(i)
No Conflicts. Executive represents and warrants to the Company that Executive is
not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.

(j)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity, illegality or unenforceability of any provision shall not affect the
validity, legality or enforceability of the other provisions hereof.


 
16
 




--------------------------------------------------------------------------------






(k)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, including the Predecessor
Employment Agreement, as well as, any prior understandings and arrangements,
oral or written, between the parties hereto with respect to the subject matter
hereof. The Executive acknowledges that no representations, warranties,
promises, covenants, agreements or obligations, oral or written, have been made
other than those expressly stated herein, and that he has not relied on any
other representations, warranties, promises, covenants, agreements or
obligations in signing this Agreement. Notwithstanding the foregoing, the
clawback provision of the Predecessor Employment Agreement relating to the sign
on options granted to Executive in August of 2008, shall remain in full force
and effect, in accordance with its original terms.

(l)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[SIGNATURE PAGE FOLLOWS]










    

 
17
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
CALPINE CORPORATION
 
 
 
 
By:
/s/ W. THADDEUS MILLER
 
 
Title: Executive Vice President, Chief Legal Officer
 
 
Name: W. Thaddeus Miller
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/ JACK ANTHONY FUSCO
 
 
Name: Jack Anthony Fusco
 
 
 
 


 
18
 




--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of _________,
____, by and between ______________ (“Executive”) and Calpine Corporation (the
“Company”).
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of [_____________, 2015],
(the “Employment Agreement”), Executive, for himself and his successors and
assigns, executors and administrators, now and forever hereby releases and
discharges the Company, together with all of its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which Executive or Executive’s executors, administrators, successors or assigns
ever had, now has or may hereafter claim to have by reason of any matter, cause
or thing whatsoever: (i) arising from the beginning of time up to the date of
the Release including, but not limited to (a) any such Claims relating in any
way to Executive’s employment relationship with the Company or any of the
Releasees, and (b) any such Claims arising under any federal, local or state
statute or regulation, including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Employee Retirement Income Security Act of 1974, and/or the
applicable state law against discrimination, each as amended, (ii) the
termination of Executive’s employment relationship with the Company or any of
the Releasees; (iii) arising under or relating to the Employment Agreement; (iv)
relating to wrongful employment termination; or (v) arising under or relating to
any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (A) any rights Executive may have, from and
after the date the Release is executed, under Section 8 of the Employment
Agreement; (B) any rights to indemnification or advancement that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or under any policy or agreement (and, without limiting the foregoing,
any and all rights under Section 12(c) of the Employment Agreement); (C) any
rights Executive may have to benefits under employee benefit plans or incentive
compensation plans of the Company in accordance with their terms; (D)
Executive’s ability to bring appropriate proceedings to enforce the Release; (E)
any rights under the provisions of the Employment Agreement or the Stock Option
Agreement referred to therein which in accordance with their terms continue in
effect or otherwise apply after the date hereof (including without limitation
rights under the gross-up provisions of the Employment Agreement and rights
under Section 12(g) of the Employment Agreement); or (F) any Claims Executive
may have that cannot be waived under applicable law (collectively, the “Excluded
Claims”).Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may


 
19
 




--------------------------------------------------------------------------------






be commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for backpay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.
3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, until the eighth (8th) day after Executive
shall have executed the Release and returned it to the Company, assuming that
Executive had not revoked Executive’s consent to the Release prior to such date.

4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


 
20
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
______________________________________
_____________________________________
CALPINE CORPORATION
EXECUTIVE








 
21
 




--------------------------------------------------------------------------------






EXHIBIT B
CALPINE CORPORATION
CORRECTED RESTRICTED STOCK AGREEMENT
Pursuant to the Amended and Restated 2008 Equity Incentive Plan
This Restricted Stock Agreement (“Agreement”), entered into on February 26, 2014
(the “Grant Date”), which is the date on which the Grant described below was
approved by the Compensation Committee (the “Committee”) of the Board of
Directors of Calpine Corporation, between Calpine Corporation, a Delaware
corporation (the “Corporation”), and Jack A. Fusco (the “Employee”). Except as
otherwise provided herein, or unless the context clearly indicates otherwise,
capitalized terms not otherwise defined herein shall have the same definitions
as provided in the Plan.
WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Amended and
Restated Equity Incentive Plan (the “Plan”), shares of restricted Common Stock
(as defined below) are hereby granted to the Employee in accordance with this
Agreement; and
WHEREAS, the Corporation and Employee agree as follows:
1.Award of Common Stock. The Corporation hereby grants (the “Grant”) to Employee
130,821 shares (the “Shares”) of common stock, $.001 par value, of the
Corporation (“Common Stock”), which shall be subject to the Restricted Period
and the restrictions on transferability and risk of forfeiture set forth in
Section 2 herein (collectively, the “Restrictions”) and to the other provisions
of this Agreement.
2.    Restricted Period.
(a)    For a period of three (3) years commencing on the Grant Date (the
“Restricted Period”), the Shares shall be subject to the Restrictions and any
other restrictions as set forth herein. Except as otherwise provided herein, the
Restrictions shall lapse and expire as to the Shares in accordance with the
following schedule provided the Employee has been continuously employed by the
Corporation from the Grant Date through the lapse date:
Lapse Date
Cumulative Percentage of Total Number of Shares as to Which Forfeiture
Restrictions Lapse
First Anniversary of the Grant Date
33-1/3%
Second Anniversary of the Grant Date
66-2/3%
Third Anniversary of the Grant Date
100%

Continuous employment includes any leave of absence approved by the Company or
any Affiliate.
The Shares which are subject to the Restrictions shall hereinafter be referred
to as “Restricted Shares.” The Shares which are no longer subject to the
Restrictions as set forth above and in paragraphs (f), (g) and (h) below shall
hereinafter be referred to as “Transferable Shares.”
(b)    The Corporation shall effect the issuance of the Shares out of authorized
but unissued shares of Common Stock or out of treasury shares of Common Stock.
The Employee’s ownership of the Restricted Shares

1

--------------------------------------------------------------------------------






shall be evidenced solely by a computerized book entry in the records of the
Corporation’s stock transfer agent for the benefit of the Employee until such
Restricted Shares become Transferable Shares as set forth in paragraph (a) above
or paragraphs (f), (g) and (h) below. The Corporation shall place appropriate
stop transfer instructions with respect to the Restricted Shares with the
transfer agent for the Common Stock consistent with the Restrictions. Upon
Restricted Shares becoming Transferable Shares, the Corporation shall effect the
issuance and delivery of a certificate or certificates for such Transferable
Shares to the Employee free of any legend reflecting the Restrictions, provided
that the issuance and delivery of such Transferable Shares may be effected on a
noncertificated basis, to the extent not prohibited by any applicable law or the
rules of any stock exchange.
(c)    The Employee shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the Corporation.
Any shares of Common Stock received as a dividend on or in connection with a
stock split of the Shares shall be subject to the same restrictions as the
Shares underlying such shares of Common Stock received on account of such stock
dividend or split.
(d)    The Restricted Shares and the right to vote the Restricted Shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Employee or any agent of Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Corporation or any agent or any custodian holding
certificates for the Restricted Shares during the Restricted Period, unless the
Restrictions have then expired pursuant to the provisions of paragraph (a) above
or paragraphs (f), (g) and (h) below. This provision shall not prohibit Employee
from granting revocable proxies in customary form to vote the Shares.
(e)    Except as otherwise provided pursuant to this Agreement or the Plan, if
the status of employment (hereinafter referred to as “employment”) of Employee
with the Corporation or its Affiliates shall terminate (including by reason of
such an Affiliate ceasing to be an Affiliate of the Corporation), prior to the
expiration of the Restricted Period for any reason, then, in that event, any
Restricted Shares outstanding shall thereupon be forfeited by Employee to the
Corporation, without payment of any consideration or further consideration by
the Corporation, and neither the Employee nor any successors, heirs, assigns or
legal representatives of Employee shall thereafter have any further rights or
interest in the Restricted Shares, and Employee’s name shall thereupon be
deleted from the list of the Corporation’s stockholders with respect to the
Restricted Shares.
(f)    In the event the Employee’s employment with the Corporation is terminated
by the Corporation for Disability (as defined in the Executive Employment
Agreement between the Corporation and the Employee, dated as of August 10, 2008,
as amended (the “Employment Agreement”)) or is terminated by reason of the death
of the Employee at any time during the Restricted Period, all Restrictions
imposed on the Restricted Shares in accordance with the terms of the Plan and
this Agreement shall lapse and the Restricted Shares shall thereby be
Transferable Shares.
(g)    In the event the Employee’s employment with the Corporation is terminated
by the Corporation without Cause or by the Employee for Good Reason (each as
defined in the Employment Agreement) at any time during the Restricted Period,
all Restrictions imposed on the Restricted Shares in accordance with the terms
of the Plan and this Agreement shall lapse and the Restricted Shares shall
thereby be Transferable Shares.
(h)    As of December 31, 2015, provided that the Employee is employed by the
Corporation through December 31, 2015, all Restrictions imposed on the
Restricted Shares in accordance with the terms of the Plan and this Agreement
shall lapse and the Restricted Shares shall thereby be Transferable Shares.

2

--------------------------------------------------------------------------------






(i)    Upon the occurrence of a Change in Control (as defined in the Plan), any
Restrictions on the Restricted Shares set forth in this Agreement shall be
deemed to have expired, and the Restricted Shares shall thereby be Transferable
Shares.
(j)    If the employment of Employee with the Corporation shall terminate prior
to the expiration of the Restricted Period, and there exists a dispute between
Employee and the Corporation as to the satisfaction of the conditions to the
release of the Shares from the Restrictions hereunder or the terms and
conditions of the Grant, the Shares shall remain subject to the Restrictions
until the resolution of such dispute, regardless of any intervening expiration
of the Restricted Period, except that any dividends that may be payable to the
holders of record of Common Stock as of a date during the period from
termination of Employee’s employment to the resolution of such dispute shall:
(i)    to the extent to which such dividends would have been payable to Employee
on the Shares, be held by the Corporation as part of its general funds (unless
such action would detrimentally affect Employee under Section 409A of the Code)
and shall be paid to or for the account of Employee only upon, and in the event
of, a resolution of such dispute in a manner favorable to Employee, and
(ii)    be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Employee.
3.    Taxes.
(a)    To the extent that the receipt of the Restricted Shares, Transferable
Shares, or the lapse of any Restrictions results in income to Employee for
federal, state or local income or other tax or social security purposes (or
results in any taxes of any kind), Employee shall deliver to the Corporation at
the time of such receipt or lapse, as the case may be, such amount of money or,
if the Corporation so determines, shares of unrestricted Common Stock (or shall
make other arrangements in accordance with Section 21 of the Plan) as the
Corporation may require to meet its obligation under applicable tax and other
laws or regulations, and, if Employee fails to do so, the Corporation is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee any tax or other amount required to be withheld
by reason of such receipt, lapse or resulting income.
(b)    Employee understands that Employee may elect to be taxed at the Grant
Date rather than at the time the Restrictions lapse with respect to the Shares
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Corporation. EMPLOYEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; SUCH ELECTION MUST BE
FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY O ELECTION GIVEN TO THE
CORPORATION) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARI EMPLOYEE; AND THAT
EMPLOYEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION Employee agrees to
notify the Corporation promptly of any tax election made by Employee with
respect to the Shares.
4.    Adjustments/Changes in Capitalization. This award is subject to the
adjustment provisions set forth in Section 17 of the Plan.
5.    Compliance with Securities Laws. The Corporation shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Corporation shall not be obligated to issue any restricted or unrestricted
common stock or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any such law. It is intended that
Transferable Shares shall be registered under the Securities Act of 1933 (the
“1933 Act”). If Employee is an “affiliate” of the

3

--------------------------------------------------------------------------------






Corporation, as that term is defined in Rule 144 under the 1933 Act (“Rule
144”), such Employee may not sell the Transferable Shares except in compliance
with Rule 144. Any certificates representing Transferable Shares issued to an
“affiliate” of the Corporation may bear a legend setting forth such restrictions
on the disposition or transfer of the Transferable Shares as the Corporation
deems appropriate to comply with federal and state securities laws (and if the
Transferable Shares are evidenced on a noncertificated basis, the Transferable
Shares shall be subject to similar stop transfer instructions). The Employee
acknowledges and understands that the Corporation may not be satisfying the
current public information requirement of Rule 144 at the time the Employee
wishes to sell the Transferable Shares or other conditions under Rule 144 which
are required of the Corporation. If so, the Employee understands that Employee
will be precluded from selling the securities under Rule 144 even if the
one-year holding period (or any modification thereof under the Rule) of said
Rule has been satisfied. Prior to the Employee’s acquisition of the Transferable
Shares, the Employee acquired sufficient information about the Corporation to
reach an informed knowledgeable decision to acquire such securities. The
Employee has such knowledge and experience in financial and business matters as
to make the Employee capable of utilizing said information to evaluate the risks
of the prospective investment and to make an informed investment decision. The
Employee is able to bear the economic risk of his or her investment in the
Shares. The Employee agrees not to make, without the prior written consent of
the Corporation, any public offering or sale of the Shares although permitted to
do so pursuant to Rule 144(k) promulgated under the 1933 Act, until all
applicable conditions and requirements of Rule 144 (or registration of the
shares of common stock issued pursuant to this Agreement under the 1933 Act) and
this Agreement have been satisfied.
6.    Employment Relationship. Any questions as to whether and when there has
been a termination of Employee’s employment with the Corporation or any
Affiliate, and the cause of such termination, shall be determined by the
Committee, with the advice of the employing corporation (if an Affiliate), and
the Committee’s determination shall be final. Nothing in the Plan or this
Agreement shall confer upon the Employee any right to continue to serve the
Corporation or an Affiliate in the capacity in effect at the Grant Date (or
otherwise) or at any particular rate of compensation or shall affect the right
of the Corporation or an Affiliate (which right is hereby expressly reserved) to
modify or terminate the employment of the Employee at any time with or without
notice and with or without Cause. The Employee acknowledges and agrees that any
right to lapse of the Restrictions is earned only by continuing as an employee
of the Corporation or an Affiliate at the will of the Corporation or such
Affiliate, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being hired
or receiving the Grant.
7.    Binding Effect. The terms and conditions hereof shall, in accordance with
their terms, be binding upon, and inure to the benefit of, all successors of
Employee, including, without limitation, Employee’s estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Employee. This
Agreement shall be binding upon and inure to the benefit of any successors to
the Corporation.
8.    Notice. All notices required to be given under this Agreement or the Plan
shall be in writing and delivered in person or by registered or certified mail,
postage prepaid, to the other party, in the case of the Corporation, at the
address of its principal place of business (or such other address as the
Corporation may from time to time specify), or, in the case of the Employee, at
the Employee’s address set forth in the Corporation’s records; provided,
however, any such notice to the Employee may be delivered electronically to the
Employee’s email address set forth in the Corporation’s records. Each party to
this Agreement agrees to inform the other party immediately upon a change of
address. All notices shall be deemed delivered when received.
9.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled by binding arbitration in Houston, Texas by
one arbitrator appointed in the manner set forth by the American

4

--------------------------------------------------------------------------------






Arbitration Association. Any arbitration proceeding pursuant to this paragraph
shall be conducted in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
10.    Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 22 of the Plan.
11.    Separability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
12.    Interpretation of the Plan and the Grant. In the event there is any
inconsistency or discrepancy between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
13.    Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles, except to the extent pre-empted by federal law.
14.    Electronic Delivery And Signatures. The Corporation may, in its sole
discretion, decide to deliver any documents related to the Grant or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Employee’s consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation. If the
Corporation establishes procedures of an electronic signature system for
delivery and acceptance of Plan documents (including this Agreement or any Award
Agreement like this Agreement), Employee hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.
IN WITNESS WHEREOF the Corporation has caused this Agreement to be duly executed
by one of its officers thereunto duly authorized, and Employee has executed this
Agreement, all as of the day and year first above written.
CALPINE CORPORATION
 
 
 
 
 
W. Thaddeus Miller, Executive Vice President
 
Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Jack A. Fusco
 




5

--------------------------------------------------------------------------------






EXHIBIT B


CALPINE CORPORATION


CORRECTED RESTRICTED STOCK AGREEMENT
Pursuant to the Amended and Restated 2008 Equity Incentive Plan
    
This Restricted Stock Agreement ("Agreement"), entered into on May 13, 2015 (the
"Grant Date"), which is the date on which the Grant described below was approved
by the Compensation Committee (the "Committee") of the Board of Directors of
Calpine Corporation, between Calpine Corporation, a Delaware corporation (the
"Corporation"), and Jack A. Fusco (the "Employee"). Except as otherwise provided
herein, or unless the context clearly indicates otherwise, capitalized terms not
otherwise defined herein shall have the same definitions as provided in the
Plan.
WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Amended and
Restated Equity Incentive Plan (the "Plan"), shares of restricted Common Stock
(as defined below) are hereby granted to the Employee in accordance with this
Agreement; and
WHEREAS, the Corporation and Employee agree as follows:
1.    Award of Common Stock. The Corporation hereby grants (the "Grant") to
Employee 7,256 shares (the "Shares") of common stock, $.001 par value, of the
Corporation ("Common Stock"), which shall be subject to the Restricted Period
and the restrictions on transferability and risk of forfeiture set forth in
Section 2 herein (collectively, the "Restrictions") and to the other provisions
of this Agreement.
2.    Restricted Period.
(a)Commencing on the Grant Date and continuing through the date set forth in the
immediately following sentence (the “Restricted Period”), the Shares shall be
subject to the Restrictions and any other restrictions as set forth herein.
Except as otherwise provided herein, the Restrictions shall lapse and expire as
to 100% of the total number of Shares on December 31, 2015, provided the
Employee has been continuously employed by the Corporation from the Grant Date
through such date. Continuous employment includes any leave of absence approved
by the Company or any Affiliate.
The Shares which are subject to the Restrictions shall hereinafter be referred
to as "Restricted Shares." The Shares which are no longer subject to the
Restrictions as set forth above and in paragraphs (f), (g) and (h) below shall
hereinafter be referred to as "Transferable Shares."
(b)    The Corporation shall effect the issuance of the Shares out of authorized
but unissued shares of Common Stock or out of treasury shares of Common Stock.
The Employee’s ownership of the Restricted Shares shall be evidenced solely by a
computerized book entry in the records of the Corporation’s stock transfer agent
for the benefit of the Employee until such Restricted Shares become Transferable
Shares as set forth in paragraph (a) above or paragraphs (f), (g) and (h) below.
The Corporation shall place appropriate stop transfer instructions with respect
to the Restricted Shares with the transfer agent for the Common Stock consistent
with the Restrictions. Upon Restricted Shares becoming Transferable Shares, the
Corporation shall effect the issuance and delivery of a certificate or
certificates for such Transferable Shares to the Employee free of any legend
reflecting the Restrictions, provided that the issuance and delivery of such

1

--------------------------------------------------------------------------------






Transferable Shares may be effected on a noncertificated basis, to the extent
not prohibited by any applicable law or the rules of any stock exchange.
(c)    The Employee shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the Corporation.
Any shares of Common Stock received as a dividend on or in connection with a
stock split of the Shares shall be subject to the same restrictions as the
Shares underlying such shares of Common Stock received on account of such stock
dividend or split.
(d)    The Restricted Shares and the right to vote the Restricted Shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Employee or any agent of Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Corporation or any agent or any custodian holding
certificates for the Restricted Shares during the Restricted Period, unless the
Restrictions have then expired pursuant to the provisions of paragraph (a) above
or paragraphs (f), (g) and (h) below. This provision shall not prohibit Employee
from granting revocable proxies in customary form to vote the Shares.
(e)    Except as otherwise provided pursuant to this Agreement or the Plan, if
the status of employment (hereinafter referred to as "employment") of Employee
with the Corporation or its Affiliates shall terminate (including by reason of
such an Affiliate ceasing to be an Affiliate of the Corporation), prior to the
expiration of the Restricted Period for any reason, then, in that event, any
Restricted Shares outstanding shall thereupon be forfeited by Employee to the
Corporation, without payment of any consideration or further consideration by
the Corporation, and neither the Employee nor any successors, heirs, assigns or
legal representatives of Employee shall thereafter have any further rights or
interest in the Restricted Shares, and Employee's name shall thereupon be
deleted from the list of the Corporation's stockholders with respect to the
Restricted Shares.
(f)    In the event the Employee's employment with the Corporation is terminated
by the Corporation for Disability (as defined in the Executive Employment
Agreement between the Corporation and the Employee, dated as of August 10, 2008,
as amended (the “Employment Agreement”)) or is terminated by reason of the death
of the Employee at any time during the Restricted Period, all Restrictions
imposed on the Restricted Shares in accordance with the terms of the Plan and
this Agreement shall lapse and the Restricted Shares shall thereby be
Transferable Shares.    
(g)    In the event the Employee’s employment with the Corporation is terminated
by the Corporation without Cause or by the Employee for Good Reason (each as
defined in the Employment Agreement) at any time during the Restricted Period,
all Restrictions imposed on the Restricted Shares in accordance with the terms
of the Plan and this Agreement shall lapse and the Restricted Shares shall
thereby be Transferable Shares.
(h)    As of December 31, 2015, provided that the Employee is employed by the
Corporation through December 31, 2015, all Restrictions imposed on the
Restricted Shares in accordance with the terms of the Plan and this Agreement
shall lapse and the Restricted Shares shall thereby be Transferable Shares.

2

--------------------------------------------------------------------------------






(i)    Upon the occurrence of a Change in Control (as defined in the Plan), any
Restrictions on the Restricted Shares set forth in this Agreement shall be
deemed to have expired, and the Restricted Shares shall thereby be Transferable
Shares.
(j)    If the employment of Employee with the Corporation shall terminate prior
to the expiration of the Restricted Period, and there exists a dispute between
Employee and the Corporation as to the satisfaction of the conditions to the
release of the Shares from the Restrictions hereunder or the terms and
conditions of the Grant, the Shares shall remain subject to the Restrictions
until the resolution of such dispute, regardless of any intervening expiration
of the Restricted Period, except that any dividends that may be payable to the
holders of record of Common Stock as of a date during the period from
termination of Employee's employment to the resolution of such dispute shall:
(i)    to the extent to which such dividends would have been payable to Employee
on the Shares, be held by the Corporation as part of its general funds (unless
such action would detrimentally affect Employee under Section 409A of the Code)
and shall be paid to or for the account of Employee only upon, and in the event
of, a resolution of such dispute in a manner favorable to Employee, and
(ii)    be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Employee.
3.    Taxes.
(a)    To the extent that the receipt of the Restricted Shares, Transferable
Shares, or the lapse of any Restrictions results in income to Employee for
federal, state or local income or other tax or social security purposes (or
results in any taxes of any kind), Employee shall deliver to the Corporation at
the time of such receipt or lapse, as the case may be, such amount of money or,
if the Corporation so determines, shares of unrestricted Common Stock (or shall
make other arrangements in accordance with Section 21 of the Plan) as the
Corporation may require to meet its obligation under applicable tax and other
laws or regulations, and, if Employee fails to do so, the Corporation is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee any tax or other amount required to be withheld
by reason of such receipt, lapse or resulting income.
(b)    Employee understands that Employee may elect to be taxed at the Grant
Date rather than at the time the Restrictions lapse with respect to the Shares
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Corporation. EMPLOYEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE CORPORATION) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO EMPLOYEE; AND
THAT EMPLOYEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION. Employee agrees to
notify the Corporation promptly of any tax election made by Employee with
respect to the Shares.
4.    Adjustments/Changes in Capitalization. This award is subject to the
adjustment provisions set forth in Section 17 of the Plan.
5.    Compliance with Securities Laws. The Corporation shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision

3

--------------------------------------------------------------------------------






of this Agreement, the Corporation shall not be obligated to issue any
restricted or unrestricted common stock or other securities pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
It is intended that Transferable Shares shall be registered under the Securities
Act of 1933 (the “1933 Act”). If Employee is an “affiliate” of the Corporation,
as that term is defined in Rule 144 under the 1933 Act (“Rule 144”), such
Employee may not sell the Transferable Shares except in compliance with Rule
144. Any certificates representing Transferable Shares issued to an “affiliate”
of the Corporation may bear a legend setting forth such restrictions on the
disposition or transfer of the Transferable Shares as the Corporation deems
appropriate to comply with federal and state securities laws (and if the
Transferable Shares are evidenced on a noncertificated basis, the Transferable
Shares shall be subject to similar stop transfer instructions). The Employee
acknowledges and understands that the Corporation may not be satisfying the
current public information requirement of Rule 144 at the time the Employee
wishes to sell the Transferable Shares or other conditions under Rule 144 which
are required of the Corporation. If so, the Employee understands that Employee
will be precluded from selling the securities under Rule 144 even if the
one-year holding period (or any modification thereof under the Rule) of said
Rule has been satisfied. Prior to the Employee's acquisition of the Transferable
Shares, the Employee acquired sufficient information about the Corporation to
reach an informed knowledgeable decision to acquire such securities. The
Employee has such knowledge and experience in financial and business matters as
to make the Employee capable of utilizing said information to evaluate the risks
of the prospective investment and to make an informed investment decision. The
Employee is able to bear the economic risk of his or her investment in the
Shares. The Employee agrees not to make, without the prior written consent of
the Corporation, any public offering or sale of the Shares although permitted to
do so pursuant to Rule 144(k) promulgated under the 1933 Act, until all
applicable conditions and requirements of Rule 144 (or registration of the
shares of common stock issued pursuant to this Agreement under the 1933 Act) and
this Agreement have been satisfied.
6.    Employment Relationship. Any questions as to whether and when there has
been a termination of Employee’s employment with the Corporation or any
Affiliate, and the cause of such termination, shall be determined by the
Committee, with the advice of the employing corporation (if an Affiliate), and
the Committee’s determination shall be final. Nothing in the Plan or this
Agreement shall confer upon the Employee any right to continue to serve the
Corporation or an Affiliate in the capacity in effect at the Grant Date (or
otherwise) or at any particular rate of compensation or shall affect the right
of the Corporation or an Affiliate (which right is hereby expressly reserved) to
modify or terminate the employment of the Employee at any time with or without
notice and with or without Cause. The Employee acknowledges and agrees that any
right to lapse of the Restrictions is earned only by continuing as an employee
of the Corporation or an Affiliate at the will of the Corporation or such
Affiliate, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being hired
or receiving the Grant.
7.    Binding Effect. The terms and conditions hereof shall, in accordance with
their terms, be binding upon, and inure to the benefit of, all successors of
Employee, including, without limitation, Employee's estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Employee. This
Agreement shall be binding upon and inure to the benefit of any successors to
the Corporation.
8.    Notice. All notices required to be given under this Agreement or the Plan
shall be in writing and delivered in person or by registered or certified mail,
postage prepaid, to the other party, in the case of the Corporation, at the
address of its principal place of business (or such other address as the
Corporation may from time to time specify), or, in the case of the Employee, at
the Employee’s address set forth in the Corporation’s records; provided,
however, any such notice to the Employee may be delivered electronically

4

--------------------------------------------------------------------------------






to the Employee’s email address set forth in the Corporation’s records. Each
party to this Agreement agrees to inform the other party immediately upon a
change of address. All notices shall be deemed delivered when received.
9.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled by binding arbitration in Houston, Texas by
one arbitrator appointed in the manner set forth by the American Arbitration
Association. Any arbitration proceeding pursuant to this paragraph shall be
conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Judgment may be entered on the arbitrators'
award in any court having jurisdiction.
10.    Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 22 of the Plan.
11.    Separability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
12.    Interpretation of the Plan and the Grant. In the event there is any
inconsistency or discrepancy between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
13.    Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles, except to the extent pre-empted by federal law.
14.     Electronic Delivery And Signatures. The Corporation may, in its sole
discretion, decide to deliver any documents related to the Grant or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Employee's consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation. If the
Corporation establishes procedures of an electronic signature system for
delivery and acceptance of Plan documents (including this Agreement or any Award
Agreement like this Agreement), Employee hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.

5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Employee has
executed this Agreement, all as of the day and year first above written.
CALPINE CORPORATION
 
 
 
 
 
W. Thaddeus Miller, Executive Vice President
 
Chief Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
Jack A. Fusco
 










6